Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on March 11, 2022, and Drawings filed on March 11, 2022.
2.	Claims 1–20 are pending in this case. Claim 1, 8, 15 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7, 14, 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 14, 20 claims the limitation of  a first menu option of the first set of menu options is mapped to the number of touch points of the left hand being one; a second menu option of the first set of menu options is mapped to the number of touch points of the left hand being two; a third menu option of the first set of menu options is mapped to the number of touch points of the left hand being three; a first menu option of the second set of menu options is mapped to the number of touch points of the right hand being one; a second menu option of the second set of menu options is mapped to the number of touch points of the right hand being two; and a third menu option of the second set of menu options is mapped to the number of touch points of the right hand being three.
It is unclear what constitute “being one” “being two” and “being three”. It is unclear what is the difference between the first set of “being one” “being two” and “being three” and the second set of “being one” “being two” and “being three”, or whether they are the same. For the purpose of a compact prosecution the claims will be examined without the terms “being one” “being two” and “being three”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, 8, 9, 11, 12, 14, 15, 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, Pub. No.: 2018/0026364A1, in view of Van, Pub. No.: 2016/0224973A1. 

With regard to claim 1:
Chou discloses a computer-implemented method comprising: detecting, with at least one processor, an operating hand of a user holding a user device based on at least one sensor (the system use sensor to detect sense position paragraph 34: “In order to describe method of generating the relative position signal Sp according to the first capacitance C1 by the sensing and processing unit 120, in an embodiment, the sensing and processing unit 120 includes a capacitive sensor. The capacitive sensor may output a count signal Sc (i.e., a count of charging and discharging by a resistor-capacitor (RC) circuit in the capacitive sensor) according to the first capacitance C1. In the present embodiment, when the first capacitance C1 increases, the count signal Sc decreases. Therefore, the sensing and processing unit 120 can reflect change of the first capacitance C1 according to change of the count signal Sc, and further reflect how much the object approaches the sensing electrode 110. ”) of the user device (the system detect which hand the user is holding the device, paragraph 33: “In an embodiment, because the relative position signal Sp may indicates that the user holds the communication devices 200, 300 by the left hand or the  right hand and the sensing and processing unit 120 can send the relative  position signal Sp to the system 270,”); displaying, with the at least one processor, a different screen of a plurality of screens on the user device based on the operating hand of the user holding the user device (paragraph 33: “In an embodiment, because the relative position signal Sp may indicates  that the user holds the communication devices 200, 300 by the left hand or the  right hand and the sensing and processing unit 120 can send the relative  position signal Sp to the system 270, therefore the system 270 can control the  display unit 250 to display different user interfaces according to the relative  position signal Sp.  For example, in a situation where the user holds the  communication devices 200, 300 by the left hand, the system 270 controls the  display unit 250 to display a first user interface (which is shown as a user interface 600 in FIG. 6) that is convenient for left-hand operation according to the relative position signal Sp (e.g., a first position signal) so that the user can use the left hand to click an icon 610 of an application conveniently.  In contrast, in a situation where the user holds the communication devices 200, 300 by the right hand, the system 270 controls the display unit 250 to display a second user interface (which is shown as a user interface 700 in FIG. 7) that is convenient for right-hand operation according to the relative position signal Sp (e.g., a second position signal) so that the user can use the right hand to click an icon 710 of an application conveniently.  Compared to the prior art, the user interface 600 and the user interface 700 displayed by the display unit 250 that is controlled by the sensing and processing unit 120 according to the relative position signal Sp are more convenient for operation. ”), by: in response to detecting a left hand of the user as the operating hand, displaying a first screen comprising a first set of menu options, each menu option of the first set of menu options being mapped to a different number of touch points of the left hand (see figure 6 and 7 wherein the interface icons are displayed based on which hand is holding the device, paragraph 33: “In an embodiment, because the relative position signal Sp may indicates  that the user holds the communication devices 200, 300 by the left hand or the  right hand and the sensing and processing unit 120 can send the relative  position signal Sp to the system 270, therefore the system 270 can control the  display unit 250 to display different user interfaces according to the relative  position signal Sp.  For example, in a situation where the user holds the  communication devices 200, 300 by the left hand, the system 270 controls the  display unit 250 to display a first user interface (which is shown as a user interface 600 in FIG. 6) that is convenient for left-hand operation according to the relative position signal Sp (e.g., a first position signal) so that the user can use the left hand to click an icon 610 of an application conveniently.  In contrast, in a situation where the user holds the communication devices 200, 300 by the right hand, the system 270 controls the display unit 250 to display a second user interface (which is shown as a user interface 700 in FIG. 7) that is convenient for right-hand operation according to the relative position signal Sp (e.g., a second position signal) so that the user can use the right hand to click an icon 710 of an application conveniently.  Compared to the prior art, the user interface 600 and the user interface 700 displayed by the display unit 250 that is controlled by the sensing and processing unit 120 according to the relative position signal Sp are more convenient for operation. ”); and in response to detecting a right hand of the user as the operating hand, displaying a second screen comprising a second set of menu options different from the first set of menu options, each menu option of the second set of menu options being mapped to a different number of touch points of the right hand (see figure 6 and 7 wherein the interface icons are displayed based on which hand is holding the device, paragraph 33: “In an embodiment, because the relative position signal Sp may indicates  that the user holds the communication devices 200, 300 by the left hand or the  right hand and the sensing and processing unit 120 can send the relative  position signal Sp to the system 270, therefore the system 270 can control the  display unit 250 to display different user interfaces according to the relative  position signal Sp.  For example, in a situation where the user holds the  communication devices 200, 300 by the left hand, the system 270 controls the  display unit 250 to display a first user interface (which is shown as a user interface 600 in FIG. 6) that is convenient for left-hand operation according to the relative position signal Sp (e.g., a first position signal) so that the user can use the left hand to click an icon 610 of an application conveniently.  In contrast, in a situation where the user holds the communication devices 200, 300 by the right hand, the system 270 controls the display unit 250 to display a second user interface (which is shown as a user interface 700 in FIG. 7) that is convenient for right-hand operation according to the relative position signal Sp (e.g., a second position signal) so that the user can use the right hand to click an icon 710 of an application conveniently.  Compared to the prior art, the user interface 600 and the user interface 700 displayed by the display unit 250 that is controlled by the sensing and processing unit 120 according to the relative position signal Sp are more convenient for operation. ”); detecting, with the at least one processor, a number of touch points of the operating hand holding the user device on a screen of the plurality of screens based on the at least one sensor  (see figure 6 and 7 wherein the interface icons are displayed based on which hand is holding the device, paragraph 33: “In an embodiment, because the relative position signal Sp may indicates  that the user holds the communication devices 200, 300 by the left hand or the  right hand and the sensing and processing unit 120 can send the relative  position signal Sp to the system 270, therefore the system 270 can control the  display unit 250 to display different user interfaces according to the relative  position signal Sp.  For example, in a situation where the user holds the  communication devices 200, 300 by the left hand, the system 270 controls the  display unit 250 to display a first user interface (which is shown as a user interface 600 in FIG. 6) that is convenient for left-hand operation according to the relative position signal Sp (e.g., a first position signal) so that the user can use the left hand to click an icon 610 of an application conveniently.  In contrast, in a situation where the user holds the communication devices 200, 300 by the right hand, the system 270 controls the display unit 250 to display a second user interface (which is shown as a user interface 700 in FIG. 7) that is convenient for right-hand operation according to the relative position signal Sp (e.g., a second position signal) so that the user can use the right hand to click an icon 710 of an application conveniently.  Compared to the prior art, the user interface 600 and the user interface 700 displayed by the display unit 250 that is controlled by the sensing and processing unit 120 according to the relative position signal Sp are more convenient for operation. ”); selecting, with the at least one processor, a menu option from the first set of menu options or the second set of menu options based on the number of touch points of the operating hand holding the user device (see figure 6 and 7 wherein the interface icons are displayed based on which hand is holding the device, paragraph 33: “In an embodiment, because the relative position signal Sp may indicates  that the user holds the communication devices 200, 300 by the left hand or the  right hand and the sensing and processing unit 120 can send the relative  position signal Sp to the system 270, therefore the system 270 can control the  display unit 250 to display different user interfaces according to the relative  position signal Sp.  For example, in a situation where the user holds the  communication devices 200, 300 by the left hand, the system 270 controls the  display unit 250 to display a first user interface (which is shown as a user interface 600 in FIG. 6) that is convenient for left-hand operation according to the relative position signal Sp (e.g., a first position signal) so that the user can use the left hand to click an icon 610 of an application conveniently.  In contrast, in a situation where the user holds the communication devices 200, 300 by the right hand, the system 270 controls the display unit 250 to display a second user interface (which is shown as a user interface 700 in FIG. 7) that is convenient for right-hand operation according to the relative position signal Sp (e.g., a second position signal) so that the user can use the right hand to click an icon 710 of an application conveniently.  Compared to the prior art, the user interface 600 and the user interface 700 displayed by the display unit 250 that is controlled by the sensing and processing unit 120 according to the relative position signal Sp are more convenient for operation.”).
Chou does not disclose the aspect of displaying, with the at least one processor, a third screen on the user device based on the selected menu option.
However Van discloses the aspect of selecting, with the at least one processor, a menu option from the first set of menu options or the second set of menu options based on the number of touch points of the operating hand holding the user device, displaying, with the at least one processor, a third screen on the user device based on the selected menu option (see figure 6, for multiple menu options based on user input paragraph 215 and 216: “FIGS. 6C-6D illustrate exemplary user interfaces for changing an option of the payment transaction in accordance with some embodiments. In some embodiments, the electronic device receives a selection of (e.g., user taps on) a purchase detail affordance (e.g., caret associated with payment account 624A, shipping address 626A, shipping method 628A, contact information 630A) displayed on the payment user interface 620. The first purchase detail affordance 624A is associated with a first purchase detail (e.g., the selected payment account, shipping address, shipping method, contact information) of the payment transaction. In response to receiving selection of the first purchase detail affordance 624A, the device displays one or more affordances (e.g., displays different options for payment accounts) for selecting an alternate value for the first purchase detail of the payment transaction. For example, when a user selects caret 624A in FIG. 6C, which relates to a payment account for the first purchase detail, the device displays several payment account options 660 and 662 for the first purchase detail, as illustrated in FIG. 6D. The currently selected payment account option 660 is identified, such as by checkmark 664. Thus, the user can change the default payment account 624 that will be used for the payment transaction. At FIGS. 6E-6F, while displaying the payment user interface 620, the electronic device receives first authorization data (e.g., fingerprint authentication information or a device passcode). In this example, a fingerprint authentication technique is illustrated, as indicated by visual indicator 650A of FIG. 6E instructing the user to provide authentication using fingerprint sensor 204 and visual indicator 650B of FIG. 6F indicating to the user that the user's fingerprint is being read using fingerprint sensor 204.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Van to Chou so the user can select different options to enter additional menu page which allow additional content to be selected wherein not all the options has be to be displayed in a single interface page. 

With regard to claims 2 and 9 and 16:
Chou and Van disclose The method of claim 1, wherein the first set of menu options and the second set of menu options represent different sets of payment options for completion of a transaction between the user and a merchant (Chou see figure 6, wherein different menu options are displayed based on user selection of payment options, paragraph 215 and 216: “FIGS. 6C-6D illustrate exemplary user interfaces for changing an option of the payment transaction in accordance with some embodiments. In some embodiments, the electronic device receives a selection of (e.g., user taps on) a purchase detail affordance (e.g., caret associated with payment account 624A, shipping address 626A, shipping method 628A, contact information 630A) displayed on the payment user interface 620. The first purchase detail affordance 624A is associated with a first purchase detail (e.g., the selected payment account, shipping address, shipping method, contact information) of the payment transaction. In response to receiving selection of the first purchase detail affordance 624A, the device displays one or more affordances (e.g., displays different options for payment accounts) for selecting an alternate value for the first purchase detail of the payment transaction. For example, when a user selects caret 624A in FIG. 6C, which relates to a payment account for the first purchase detail, the device displays several payment account options 660 and 662 for the first purchase detail, as illustrated in FIG. 6D. The currently selected payment account option 660 is identified, such as by checkmark 664. Thus, the user can change the default payment account 624 that will be used for the payment transaction. At FIGS. 6E-6F, while displaying the payment user interface 620, the electronic device receives first authorization data (e.g., fingerprint authentication information or a device passcode). In this example, a fingerprint authentication technique is illustrated, as indicated by visual indicator 650A of FIG. 6E instructing the user to provide authentication using fingerprint sensor 204 and visual indicator 650B of FIG. 6F indicating to the user that the user's fingerprint is being read using fingerprint sensor 204.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Van to Chou so the user can select different payment options to enter additional menu page which allow additional content to be selected wherein not all the options has be to be displayed in a single interface page.

With regard to claims 4 and 11 and 18:
Chou and Van disclose The method of claim 1, wherein the at least one sensor is embedded in the user device and comprises at least one of the following: a gyroscope, a pressure sensor, a touch sensor, an accelerometer, or any combination thereof (Chou the system use touch sensor to detect sense position paragraph 34: “In order to describe method of generating the relative position signal Sp according to the first capacitance C1 by the sensing and processing unit 120, in an embodiment, the sensing and processing unit 120 includes a capacitive sensor. The capacitive sensor may output a count signal Sc (i.e., a count of charging and discharging by a resistor-capacitor (RC) circuit in the capacitive sensor) according to the first capacitance C1. In the present embodiment, when the first capacitance C1 increases, the count signal Sc decreases. Therefore, the sensing and processing unit 120 can reflect change of the first capacitance C1 according to change of the count signal Sc, and further reflect how much the object approaches the sensing electrode 110. ” See also Van paragraph 48 for touch contact sensor).


With regard to claim 5 and 12:
Chou and Van disclose The method of claim 4, wherein the number of touch points of the operating hand is detected based on sensor data comprising information about one or more fingers of the operating hand of the user holding the user device (see figure 6 and 7 wherein the interface icons are displayed based on which hand is holding the device, paragraph 33: “In an embodiment, because the relative position signal Sp may indicates  that the user holds the communication devices 200, 300 by the left hand or the  right hand and the sensing and processing unit 120 can send the relative  position signal Sp to the system 270, therefore the system 270 can control the  display unit 250 to display different user interfaces according to the relative  position signal Sp.  For example, in a situation where the user holds the  communication devices 200, 300 by the left hand, the system 270 controls the  display unit 250 to display a first user interface (which is shown as a user interface 600 in FIG. 6) that is convenient for left-hand operation according to the relative position signal Sp (e.g., a first position signal) so that the user can use the left hand to click an icon 610 of an application conveniently.  In contrast, in a situation where the user holds the communication devices 200, 300 by the right hand, the system 270 controls the display unit 250 to display a second user interface (which is shown as a user interface 700 in FIG. 7) that is convenient for right-hand operation according to the relative position signal Sp (e.g., a second position signal) so that the user can use the right hand to click an icon 710 of an application conveniently.  Compared to the prior art, the user interface 600 and the user interface 700 displayed by the display unit 250 that is controlled by the sensing and processing unit 120 according to the relative position signal Sp are more convenient for operation.”). 


With regard to claim 7 and 14 and 20:
Chou and Van disclose The method of claim 1, wherein: a first menu option of the first set of menu options is mapped to the number of touch points of the left hand being one; a second menu option of the first set of menu options is mapped to the number of touch points of the left hand being two; a third menu option of the first set of menu options is mapped to the number of touch points of the left hand being three (Chou see figure 6 and 7 wherein the interface icons are displayed based on which hand is holding the device, paragraph 33: “In an embodiment, because the relative position signal Sp may indicates  that the user holds the communication devices 200, 300 by the left hand or the  right hand and the sensing and processing unit 120 can send the relative  position signal Sp to the system 270, therefore the system 270 can control the  display unit 250 to display different user interfaces according to the relative  position signal Sp.  For example, in a situation where the user holds the  communication devices 200, 300 by the left hand, the system 270 controls the  display unit 250 to display a first user interface (which is shown as a user interface 600 in FIG. 6) that is convenient for left-hand operation according to the relative position signal Sp (e.g., a first position signal) so that the user can use the left hand to click an icon 610 of an application conveniently.  In contrast, in a situation where the user holds the communication devices 200, 300 by the right hand, the system 270 controls the display unit 250 to display a second user interface (which is shown as a user interface 700 in FIG. 7) that is convenient for right-hand operation according to the relative position signal Sp (e.g., a second position signal) so that the user can use the right hand to click an icon 710 of an application conveniently.  Compared to the prior art, the user interface 600 and the user interface 700 displayed by the display unit 250 that is controlled by the sensing and processing unit 120 according to the relative position signal Sp are more convenient for operation. ”); a first menu option of the second set of menu options is mapped to the number of touch points of the right hand being one; a second menu option of the second set of menu options is mapped to the number of touch points of the right hand being two; and a third menu option of the second set of menu options is mapped to the number of touch points of the right hand being three (Chou see figure 6 and 7 wherein the interface icons are displayed based on which hand is holding the device, paragraph 33: “In an embodiment, because the relative position signal Sp may indicates  that the user holds the communication devices 200, 300 by the left hand or the  right hand and the sensing and processing unit 120 can send the relative  position signal Sp to the system 270, therefore the system 270 can control the  display unit 250 to display different user interfaces according to the relative  position signal Sp.  For example, in a situation where the user holds the  communication devices 200, 300 by the left hand, the system 270 controls the  display unit 250 to display a first user interface (which is shown as a user interface 600 in FIG. 6) that is convenient for left-hand operation according to the relative position signal Sp (e.g., a first position signal) so that the user can use the left hand to click an icon 610 of an application conveniently.  In contrast, in a situation where the user holds the communication devices 200, 300 by the right hand, the system 270 controls the display unit 250 to display a second user interface (which is shown as a user interface 700 in FIG. 7) that is convenient for right-hand operation according to the relative position signal Sp (e.g., a second position signal) so that the user can use the right hand to click an icon 710 of an application conveniently.  Compared to the prior art, the user interface 600 and the user interface 700 displayed by the display unit 250 that is controlled by the sensing and processing unit 120 according to the relative position signal Sp are more convenient for operation. ”).

Claim 8 is rejected for the same reason as claim 1. 

Claim 15 is rejected for the same reason as claim 1. 

	Claims 3 and 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, Pub. No.: 2018/0026364A1, in view of Van, and further in view of Jones, Pub. No.: 2017/0193507A1. 
With regard to claim 3 and 10 and 17:
Van and Chou disclose The method of claim 2, wherein the third screen on the user device depicts menu options corresponding to the selected menu option, the method further comprising: receiving, with the at least one processor, a user selection of the menu options on the third screen; and in response to the user selection of the menu options on the third screen, initiating, with the at least one processor, a transaction by transmitting payment credentials associated with the menu options to the merchant  (see figure 6, wherein different menu options are displayed based on user selection of payment options, paragraph 215 and 216: “FIGS. 6C-6D illustrate exemplary user interfaces for changing an option of the payment transaction in accordance with some embodiments. In some embodiments, the electronic device receives a selection of (e.g., user taps on) a purchase detail affordance (e.g., caret associated with payment account 624A, shipping address 626A, shipping method 628A, contact information 630A) displayed on the payment user interface 620. The first purchase detail affordance 624A is associated with a first purchase detail (e.g., the selected payment account, shipping address, shipping method, contact information) of the payment transaction. In response to receiving selection of the first purchase detail affordance 624A, the device displays one or more affordances (e.g., displays different options for payment accounts) for selecting an alternate value for the first purchase detail of the payment transaction. For example, when a user selects caret 624A in FIG. 6C, which relates to a payment account for the first purchase detail, the device displays several payment account options 660 and 662 for the first purchase detail, as illustrated in FIG. 6D. The currently selected payment account option 660 is identified, such as by checkmark 664. Thus, the user can change the default payment account 624 that will be used for the payment transaction. At FIGS. 6E-6F, while displaying the payment user interface 620, the electronic device receives first authorization data (e.g., fingerprint authentication information or a device passcode). In this example, a fingerprint authentication technique is illustrated, as indicated by visual indicator 650A of FIG. 6E instructing the user to provide authentication using fingerprint sensor 204 and visual indicator 650B of FIG. 6F indicating to the user that the user's fingerprint is being read using fingerprint sensor 204.”).
Van and Chou do not disclose the aspect wherein the menu options are a single menu option. 
However  Jones discloses The method of claim 2, wherein the third screen on the user device depicts a single menu option corresponding to the selected menu option, the method further comprising: receiving, with the at least one processor, a user selection of the single menu option on the third screen; and in response to the user selection of the single menu option on the third screen, initiating, with the at least one processor, a transaction by transmitting payment credentials associated with the single menu option to the merchant (fig. 2h, paragraph 136 and 137: “ In step S23, the payment gateway server 300 verifies the authenticity of the user and if the user is not verified (step S24), a message is sent back to the user's device 1 for display by the browser 2 in step S25 to inform the user that the verification has failed. If the verification has failed, the transaction can be amended to a closed state but with no live transaction ID. This moves the products out of the basket since the basket represents products in an open transaction status. A transaction that is closed, with no live transaction ID identifies the transaction as a failed transaction. Alternatively, the aggregate transaction ID can include a transaction failed flag which is set when the transaction fails. If the user is verified (step S24), a payment confirmation web page 400h as shown in FIG. 2h can be displayed for the user to confirm payment for the goods by selection of the confirm option 410.
”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Jones to Chou and Van so the user can easily select to confirm the transaction without being distracted, and having a single button makes it easy for the user to select. 

Claims 6 and 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, Pub. No.: 2018/0026364A1, in view of Van, and further in view of DeBates et al., Pub. No.: 2019/0020760A1. 
With regard to claim 6 and 13 and 19:
Chou and Van do not disclose the method of claim 1, wherein the first set of menu options and the second set of menu options are mapped, with the at least one processor, to a number of touch points and an operating hand based on a predefined user profile of the user of the user device.
However DeBates discloses the aspect wherein the first set of menu options and the second set of menu options are mapped, with the at least one processor, to a number of touch points and an operating hand based on a predefined user profile of the user of the user device. (paragraph 31: “Grip profile database 112 can also store user preferences and/or user customizations with a grip profile. For instance, some embodiments generate statistics to identify which digit or finger the user prefers or uses most often, which digit or finger is used the least often, the last digit or finger used to interact with a virtual control button, and so forth. In turn, these statistics can be stored with the corresponding grip profile in grip profile database 112. Subsequently, when touch input analysis module 110 matches a current grip to a known grip profile, control placement module 116 can visually move a virtual control button to a location based upon any of these statistics, such as a location corresponding to the most frequently used finger. When a user customizes a virtual control button by manually moving the virtual control button to a preferred location, the corresponding grip profile can store this in formation as well. For instance, consider user customization in which the user has repositioned a virtual power control button to a preferred location. Subsequently, when computing device 102 identifies that the user has logged on, such as through a fingerprint and/or an identification through a current grip in contact with the computing device, the computing device visually moves the virtual power control button to the user-customized location by pulling information from the corresponding grip profile stored in grip profile database 112.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply DeBates to Chou and Van so the user would be able to customize keys to specific location so the user would be able easily reach the location based on his or her personal specification. 


Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim, Patent Number: 9983767B2: An electronic apparatus and a method for providing a user interface are provided. The electronic apparatus includes a sensor module configured to detect sensor data, a touch screen configured to display a control menu related to content that is displayed, and a control module configured to determine a hand-held position of the electronic apparatus, based on the sensor data, to configure the control menu, based on the determined hand-held position, and to display the configured control menu, based on the determined hand-held position.

Zhu, Pub. No.: US 2020/0272322A1: This application provides a terminal interface display method and a terminal. A specific solution includes: determining, by a terminal, a frequently used touch area on a first side of the terminal in response to a first gesture input by a user on a first interface, where the first gesture is a gesture input by a finger on a first side of the user, the frequently used touch area is a touch area that is on a terminal interface and that has undergone user operation whose frequency or quantity of times is greater than a first threshold, and the first interface includes at least two application icons; and displaying, by the terminal, at least one frequently used application icon of the at least two application icons in the frequently used touch area on the first side.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179